
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.58

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
200.83 and 240.24b-2

AGREEMENT
between

ADOBE SYSTEMS INCORPORATED, a Delaware corporation having a place of business at
345 Park Avenue, San Jose, CA 95110-2704 ("Adobe Systems"), ADOBE SYSTEMS
BENELUX, B.V., a company incorporated in The Netherlands and having a place of
business at Europlaza, Hoogoorddreef 54a, 1101 DG Amsterdam ZO, The Netherlands
("Adobe Benelux") (Adobe Systems and Adobe Benelux collectively referred to as
"Adobe"),

and

SYKES NORTH AMERICA, a Florida corporation having a place of business at 100
North Tampa Street, Suite 3900, Tampa, FL 33602 ("Sykes US"), SYKES EUROPE
LIMITED, a company incorporated in Scotland under the Companies Act with
registered number 86519 and having its registered office at Nether Road,
Galashiels, Selkirkshire, TD1 3HE ("Sykes Europe"), SYKES ASIA PACIFIC, located
on the 4th Floor, SMPPI Building, St. Francis Avenue, Ortigas Centre,
Mandaluyong City 1550, Metro Manila, The Philippines ("Sykes Asia") (Sykes US,
Sykes Asia and Sykes Europe collectively referred to as "Sykes").

Whereas:

(A)Adobe is a world leader in the development, licensing and distribution of
desktop publishing software;

(B)Adobe Systems wishes to be provided with a variety of services to support and
facilitate its technical support programs in Canada, the United States and
Mexico;

(C)Adobe Benelux wishes to be provided with a variety of services to support and
facilitate its technical support programs in Europe, the Middle East, Africa,
Australia and Asia;

1

--------------------------------------------------------------------------------

(D)Sykes US is willing to provide such services to Adobe Systems in Canada, the
United States and Mexico on the following terms and conditions;

(E)Sykes Asia is willing to provide such services to Adobe Benelux throughout
Asia and Australia on the following terms and conditions; and

(F)Sykes Europe is willing to provide such services to Adobe Benelux throughout
Europe, the Middle East and Africa on the following terms and conditions;

NOW THEREFORE IT IS AGREED AS FOLLOWS:

1.OVERVIEW

    The parties agree that all rights or obligations associated with performance
of the services described herein for and on behalf of Adobe Systems shall be
performed only by Sykes US, as defined herein, and all rights or obligations
associated with performance of the Services described herein for and on behalf
of Adobe Benelux shall be performed either by Sykes Europe or Sykes Asia as
described in this Agreement.

    Accordingly, Sykes US will provide Services to Adobe Systems only in the
geographic regions of Canada, the United States and Mexico. Further, Sykes Asia
will provide Services to Adobe Benelux only in the geographic regions of Asia
and Australia. Finally, Sykes Europe will provide Services to Adobe Benelux in
all other geographic regions not covered by Sykes US or Sykes Asia in this
Agreement.

    The parties further agree that all obligations performed for Sykes US shall
be performed only by Adobe Systems, and all obligations performed for either
Sykes Europe or Sykes Asia shall be performed Adobe Benelux by as described in
this Agreement.

2.DEFINITIONS AND INTERPRETATION

2.1In this Agreement unless the context otherwise requires, the following
expressions shall bear the following meanings:


    "Adobe"   shall mean Adobe Systems or Adobe Benelux, as appropriate;
 
 
"Adobe Databases"
 
shall mean the separate Adobe Systems and Adobe Benelux databases from time to
time made available by Adobe US to Sykes US and/or by Adobe Benelux to Sykes
Europe/Sykes Asia or created by Sykes Asia, Sykes Europe or Sykes US pursuant to
the provision of Services hereunder; for the purposes of this Agreement,
including but not limited to the databases specified in the Schedule;
 
 
"Adobe Financial Month(s)"
 
shall mean the period(s) of four or five weeks Adobe Benelux or Adobe Systems
uses for internal financial accounting purposes, a list of all such months to be
provided by Adobe Benelux to Sykes Europe and/or Sykes Asia, or provided by
Adobe Systems to Sykes US at the beginning of the relevant financial year while
this Agreement is in force;
 
 
"Adobe Financial Quarter(s)"
 
shall mean the period(s) of thirteen (13) weeks Adobe Benelux or Adobe Systems
uses for its internal financial accounting purposes, a list of all such quarters
to be provided by Adobe Benelux to Sykes Europe and/or Sykes Asia, or provided
by Adobe Systems to Sykes US, upon commencement of this Agreement and at the
beginning of the relevant financial year while this Agreement is in force;

 
 
 
 

2

--------------------------------------------------------------------------------


 
 
"Adobe Financial Year"
 
shall mean 4th December 1999 to 1st December 2000 for financial year 2000 and,
for subsequent years, such period as Adobe Systems and/or Adobe Benelux
designates as its financial year for its internal financial accounting purposes;
 
 
"Adobe Products"
 
shall mean Products but excluding Third Party Products;
 
 
"Agreement"
 
shall mean this Agreement, as between Adobe Benelux and Sykes Europe/Sykes Asia
and as between Adobe Systems and Sykes US;
 
 
"Asia Call Center Facility"
 
shall mean Sykes Asia Call Center facility at 4th Floor, SMPPI Building, St.
Francis Avenue, Ortigas Center, Mandaluyong City 1550, Metro Manila, Philippines
or such other premises as may be approved in advance by Adobe Benelux from time
to time;
 
 
"Asia Services"
 
shall mean the Services provided by Sykes Asia on behalf of Adobe Benelux in at
least the following (1) countries: Australia, China, Korea and (2) languages:
Cantonese, English, Fukienese, Korean (when available) and Mandarin;
 
 
"ASN Members"
 
shall mean certain members from time to time having access to Services;
 
 
"CCS"
 
shall mean the call center software owned by Sykes US, Sykes Asia or Sykes
Europe and used in the co-ordination and management of the Services by Sykes US,
Sykes Asia or Sykes Europe and used by Adobe Systems or Adobe Benelux, as
appropriate, and as upgraded or modified with Adobe Systems or Adobe Benelux, as
appropriate, prior written approval and development requirements from time to
time;
 
 
"Charges Schedule"
 
shall mean Part 3 of the Schedule;
 
 
"Client Group Manager"
 
shall mean in relation to the relevant Management Team, the person identified as
having those responsibilities in the relevant part of the Schedule;
 
 
"Commercial Practices"
 
shall mean accepted industry practice regarding the nature of work to be done
and the timescales in which it is to be carried out;
 
 
"Confidential Information"
 
shall have the meaning given to it in Clause 9;
 
 
"Contract Term"
 
shall mean the period beginning on the Effective Date (as hereinafter defined)
and ending at 12:00 midnight GMT on 1st December 2002, unless terminated earlier
in accordance with the provisions hereof;
 
 
"CSN"
 
shall mean the customer service number allocated to all Registered End Users and
ASN Members;
 
 
"CSR"
 
shall mean a customer services representative allocated to the provision of
Services and forming part of the Services Team;
 
 
"Effective Date"
 
shall mean 4th December 1999;
 
 
 
 

3

--------------------------------------------------------------------------------


 
 
"End User"
 
shall mean a licensee of the Product(s) who acquires such products for its own
use rather than distribution, and shall exclude distributors, dealers, value
added distributors, original equipment manufacturers, third party vendors,
system integrators and other parties who have licensed the Product(s) for
distribution or for any purpose other than for their own use;
 
 
"Europe Call Center Facility"
 
shall mean Sykes' Call Center facility at Calder House, 599 Calder Road,
Edinburgh, Scotland, EH11 4GA or such other premises as may be approved in
advance by Adobe;
 
 
"Europe Services"
 
shall mean the Services to be provided by Sykes Europe on behalf of Adobe
Benelux in at least the following (1) countries: Belgium, Denmark, Finland,
France, Germany, Iceland, Italy, Netherlands, Norway, Portugal, Spain, Sweden,
United Kingdom and (2) languages: Danish, Dutch, English, Finnish, French,
German, Italian, Norwegian, Portuguese, Spanish, Swedish;
 
 
"Incoming Request"
 
shall mean an incoming request from any person by fax, phone, post, e-mail or
other media from time to time specified by Adobe Benelux or Adobe Systems for
any of the Services, as appropriate;
 
 
"Intellectual Property"
 
shall mean all intellectual property rights, similar and/or neighboring rights
and sui generis rights, of whatever nature anywhere in the world and all rights
pertaining thereto including but not limited to all present and future title to
and/or interests therein whether recorded or registered in any manner or
otherwise, including without prejudice to the foregoing generality, trade marks
and service marks and applications therefor, patents and patent applications,
copyright, database and unfair extraction rights, designs, design rights both
registered and unregistered, design right applications, trade secrets, know-how,
information, production methods, data, source codes and object codes,
discoveries, specifications, diagrams, technology, research, methods of
formulation, results of tests and field trials, specifications of materials,
composites of materials, formulae and processes;
 
 
"Lifeline"
 
shall mean the Adobe Benelux or Adobe Systems intranet known as Lifeline which
contains details of policies and with which Sykes Asia, Sykes Europe or Sykes US
is expected to comply or such other intranet or other system as Adobe Benelux or
Adobe Systems may from time to time use for such purpose;
 
 
"Management Team"
 
shall mean the management team(s) set up by Sykes Asia, Sykes Europe or Sykes US
to manage their respective Services under this Agreement (as more specifically
detailed in the relevant Parts of the Schedule);
 
 
"North America Call Center Facility"
 
shall mean Sykes US' warehouse and/or call center facility located 10101 Claude
Freeman Drive, Charlotte, North Carolina 28262 and another facility located in
Canada at a location to be determined;

 
 
 
 

4

--------------------------------------------------------------------------------


 
 
"North America Services"
 
shall mean the Services to be provided by Sykes US on behalf of Adobe Systems in
the following (1) countries: Canada, the United States and Mexico, and
(2) languages: English, French, and Spanish;
 
 
"Performance Metrics"
 
shall mean the measurements in relation to each of the Services as set out in
the relevant Services Schedule on which Sykes Asia, Sykes Europe or Sykes US
shall provide reports in terms of Clause 3.6;
 
 
"Performance Standards"
 
shall mean in relation to each Service, the binding performance standards
identified in relation to that Service in the relevant Services Schedule;
 
 
"Products"
 
shall mean Adobe Benelux or Adobe Systems products and Third Party products, as
appropriate, or as otherwise defined in a Schedule;
 
 
"QBR"
 
shall mean the quarterly business review in relation to each quarter to review
performance of Services in the preceding quarter, problems encountered and to
set goals and objectives for Sykes Asia, Sykes Europe or Sykes US for the
following quarter to be held by the parties in terms of Clause 3.10;
 
 
"Registered End Users"
 
shall mean End Users who have been Verified and entered into the Sales and
Registration Database or Type On Call Database, as the case may be;
 
 
"Sales and Registration"
 
shall mean the database held by Sykes Asia, Sykes Europe or Sykes US, as
appropriate, and containing, among other information, details of appropriate
Registered End Users in Asia, Europe and North America, respectively, and
product registration for such Registered End Users;
 
 
"Schedule"
 
shall mean the schedule appended hereto which shall form part of this Agreement;
 
 
"Services"
 
shall mean the services provided by Sykes US, Sykes Asia and/or Sykes Europe or
as otherwise defined in a statement of work or in Part 2 of the Schedule;
 
 
"Services Team"
 
shall mean the Sykes US, Sykes Asia and Sykes Europe employees allocated to the
provision of North America Services, Asia Services, Europe Services,
respectively;
 
 
"SKU(s)"
 
shall mean the stock keeping unit numbers allocated to stock held by Sykes US,
Sykes Asia or Sykes Europe;
 
 
"Sykes Associated Company"
 
shall mean any group or party other than Sykes Asia, Sykes Europe, or Sykes US
affiliated with and providing Services for or on behalf of Sykes Asia, Sykes
Europe, or Sykes US;
 
 
"Trade Marks"
 
shall have the meaning given to it in Clause 13.3;
 
 
"Training"
 
shall mean the training for the provision of Services;

 
 
 
 

5

--------------------------------------------------------------------------------


 
 
"Type On Call Countries"
 
shall mean United Kingdom, Eire, France, Germany, Austria, Netherlands, Sweden,
Belgium, Switzerland, Algeria, Australia, Botswana, Brazil, Bulgaria, Burkina
Faso, Canada, Channel Islands, China, the Commonwealth of Independent States,
Corsica, Crete, Croatia, Cyprus, Czech Republic, Czechoslovakia, Denmark, Egypt,
Estonia, Faroe Islands, Finland, Gibraltar, Greece, Guadeloupe, Hong Kong,
Hungary, Iceland, India, Israel, Italy, Ivory Coast, Jordan, Kenya, Kuwait,
Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Martinique, Mexico, Monaco,
Mongolia, Namibia, Norway, Poland, Portugal, Romania, Russia, Saudi Arabia,
Singapore, Slovakia, Slovenia, South Africa, Spain, Tanzania, Tunisia, Turkey,
United Arab Emirates, United States, Yemen, Yugoslavia, Zambia and Zimbabwe and
such other countries as the parties may agree in writing from time to time (such
agreement not to be unreasonably withheld or delayed);
 
 
"Type On Call Database"
 
shall mean the database held by Adobe Benelux or Adobe Systems to which Sykes
US, Sykes Europe or Sykes Asia has access in terms of this Agreement which
holds, among other information, details of all Registered End Users who have
registered Type On Call Products;
 
 
"Type On Call Languages"
 
shall mean Cantonese, Dutch, English, Finnish, French, Fukienese, German,
Italian, Mandarin, Norwegian, Spanish, Dutch and Swedish and such other
languages as the parties may agree in writing from time to time;
 
 
"Type On Call Product"
 
shall mean the Adobe Product (as amended from time to time by Adobe) containing
various Adobe fonts which require to be unlocked for use by End Users following
registration using the Type On Call Services;
 
 
"Type On Call Services"
 
shall mean the Services under which Sykes US, Sykes Europe or Sykes Asia will
register their respective End Users for Type On Call Products and provide
unlocking Services to their respective Registered End Users to allow them to
unlock fonts within the Type On Call Product;
 
 
"Updates"
 
shall mean updates, patches, bug fixes and/or workarounds which Adobe Benelux or
Adobe Systems may from time to time make available in relation to Adobe Products
(whether on the Internet or otherwise);
 
 
"Verified"
 
shall mean that the customer services number of the End User in question has
been verified in accordance with mutually agreed upon procedures;
 
 
"Working Day"
 
shall mean each weekday (i.e. Monday through Friday inclusive) during the
Contract Term other than Christmas Day and New Year's Day, and such weekend days
(i.e. Saturday and Sunday) as the parties may agree in writing from time to time
(such agreement not to be unreasonably withheld or delayed).

(a)"Client Group Manager", "Client Group Administrator", "Operations Manager",
"Programme Manager", "Senior Supervisor", "Client Lead", "Administrator", "Team

6

--------------------------------------------------------------------------------

Lead", "Senior Communicator", "Data Entry Supervisor" and "Data Entry
Administrator" shall mean in relation to the relevant Services Team or
Management Team the person from time to time identified as such, as agreed by
the parties.

2.2Reference to any statute or statutory provisions shall include any statute or
statutory provision which amends or replaces, or has amended or replaced, it and
shall include any subordinate legislation made under the relevant statute.

2.3In circumstances where Sykes US, Sykes Asia or Sykes Europe is permitted
hereunder to use the services of a sub-contractor in their performance of the
Services, references herein to Sykes US, Sykes Asia or Sykes Europe shall, where
appropriate, be construed as references to that sub-contractor provided always
that Sykes shall remain primarily liable to Adobe Benelux or Adobe Systems, as
appropriate, in respect of such sub-contractors.

2.4A reference to the singular shall include a reference to the plural and vice
versa, and a reference to any gender includes a reference to all other genders.

2.5Headings are for convenience only and shall not affect interpretation.



3.APPOINTMENT

    3.1  Non-Exclusive Appointment  

(a)By Adobe Benelux. Adobe Benelux hereby appoints Sykes Asia, and Sykes Asia
hereby accepts appointment, as a non-exclusive provider of the Asia Services
during the Contract Term, subject to the terms of this Agreement. As at the
Effective Date, Adobe Benelux hereby instructs Sykes Asia to provide all the
Asia Services detailed in this Agreement but, consistent with the non-exclusive
nature of this appointment, Adobe Benelux shall be entitled at any time to
discontinue and/or suspend the provision by Sykes Asia of any or all of the
Services by giving a period of notice which shall not be less than forty-five
(45) days.

(b)By Adobe Benelux. Adobe Benelux hereby appoints Sykes Europe, and Sykes
Europe hereby accepts appointment, as a non-exclusive provider of the Europe
Services during the Contract Term, subject to the terms of this Agreement. As at
the Effective Date, Adobe Benelux hereby instructs Sykes Europe to provide all
the Europe Services detailed in this Agreement but, consistent with the
non-exclusive nature of this appointment, Adobe Benelux shall be entitled at any
time to discontinue and/or suspend the provision by Sykes Europe of any or all
of the Services by giving a reasonable period of notice which shall not be less
than forty-five (45) days.

If Adobe Benelux, during the Contract Term, seeks (1) any extension to the
existing Europe Services provided under this Agreement, or (2) the provision of
new services similar to the Services provided by Sykes Europe which are not
covered by this Agreement, Sykes Europe shall have the opportunity to tender for
the provision of such new services.

(c)By Adobe Systems. Adobe US hereby appoints Sykes US, and Sykes US hereby
accepts appointment, as a non-exclusive provider of the North America Services
during the Contract Term, subject to the terms of this Agreement. As at the
Effective Date, Adobe US hereby instructs Sykes US to provide all the North
America Services detailed in this Agreement but, consistent with the
non-exclusive nature of this appointment, Adobe US shall be entitled at any time
to discontinue and/or suspend the provision by Sykes US of any or all of the
Services by giving a reasonable period of notice which shall not be less than
forty- five (45) days.

If Adobe US, during the Contract Term, seeks (1) any extension to the existing
North America Services provided under this Agreement, or (2) the provision of
new services similar

7

--------------------------------------------------------------------------------

to the Services provided by Sykes US which are not covered by this Agreement,
Sykes US shall have the opportunity to tender for the provision of such new
services.

    3.2  Performance  

(a)Sykes Asia, Sykes Europe and Sykes US warrant and undertake to Adobe Benelux
and Adobe Systems, as appropriate, that their respective Services shall at all
times be provided in accordance with this Agreement, their Services schedules
(including but not limited to their Performance Standards and Performance
Metrics) and any applicable shall mean any statement of work, schedule, or
related documentation containing directions, guidelines, processes or procedures
directed to Sykes Europe, Sykes Asia or Sykes US.

(b)Adobe Benelux or Adobe Systems shall be entitled by thirty (30) days' prior
written notice from Sykes Europe, Sykes Asia or Sykes US, as appropriate, to
amend any statement of work, schedule or related documentation containing
directions, guidelines, processes or procedures directed to Sykes Europe, Sykes
Asia or Sykes US provided that such amendments will not have a material impact
as determined by Adobe (whether requiring an increase or decrease) on the
resources required by Sykes Europe, Sykes Asia or Sykes US, as appropriate, to
provide their Services. Any such proposed amendments which will have a material
impact (whether requiring an increase or decrease) on such resources shall be
approved in advance in writing by Sykes Europe, Sykes Asia or Sykes US, as
appropriate, acting reasonably. Sykes Europe, Sykes Asia and Sykes US shall be
entitled to request amendments to directions, guidelines, processes, statement
of work or procedures if such amendments will not affect the nature or quality
of the Services but all such amendments will require to be approved in advance
in writing by Adobe Benelux or Adobe Systems, as appropriate.

(c)For the avoidance of doubt, unless explicitly stated to be a responsibility
of Adobe Benelux or Adobe Systems, all obligations, duties, responsibilities and
other matters set out or referred to in the Schedule, and any guidelines shall
be the responsibility of Sykes' only and shall be Sykes' obligations under the
terms of this Agreement, and except insofar as explicitly stated to be a
responsibility of Adobe Benelux or Adobe Systems, it shall be Sykes'
responsibility to ensure that Sykes Asia, Sykes Europe or Sykes US, as
appropriate, performs any and all Services as described in the relevant Services
Schedule or guidelines.

    3.3  Resources  

Without prejudice to specific obligations elsewhere in this Agreement, Sykes
Asia, Sykes Europe or Sykes US shall at all times devote sufficient resources
and teams of sufficiently qualified personnel to enable it to provide their
Services efficiently and professionally. Without prejudice to the generality of
the foregoing, or any Performance Standard or Performance Metric set in relation
to their Services, Sykes Asia, Sykes Europe or Sykes US shall provide their
Services with best efforts and Sykes Asia, Sykes Europe or Sykes US shall at all
times perform their Services courteously and in such manner as not to injure
Adobe Benelux' or Adobe Systems' name or damage Adobe Benelux' or Adobe Systems'
goodwill.

    3.4  No Breach  

Sykes Asia, Sykes Europe and Sykes US hereby represents to Adobe Benelux or
Adobe Systems that Sykes Asia, Sykes Europe and/or Sykes US, as appropriate,
will not be in breach of any existing obligation binding on Sykes Asia, Sykes
Europe and Sykes US by reason of its entering into this Agreement.

8

--------------------------------------------------------------------------------

    3.5  Other Services  

Sykes Asia, Sykes Europe and Sykes US undertake and agree that it will, upon
request, appropriately provide Adobe Benelux or Adobe Systems with such
additional Services as Adobe Benelux or Adobe Systems may from time to time
appropriately require during the Contract Term as long as the request conforms
with Commercial Practices and at prices to be agreed by the parties. If such
Services are requested and included in this Agreement, the parties shall agree
to the terms of a Services Schedule in relation to such Services (or such
amendments to existing Services Schedule(s) as may be appropriate) together with
such additions and/or amendments to any schedule, statement of work,
documentation, appendices or any written documentation containing directions,
guidelines, processes or procedures directed to Sykes Europe, Sykes Asia or
Sykes US, as may be appropriate.

    3.6  Reporting and Performance Metrics  

Sykes Asia, Sykes Europe and Sykes US shall provide such reports, information
and data as Adobe Systems and Adobe Benelux shall, from time to time, require in
relation to the performance of this Agreement. This requirement shall include
but is not limited to reports on the Performance Metrics which shall be produced
by Sykes Asia, Sykes Europe or Sykes US, as appropriate, and in relation to
their Service in the terms set out in the relevant Services Schedule and the
production by Sykes Asia, Sykes Europe and Sykes US, as appropriate, of all
other reports, information and data more particularly specified in the Schedule.
Reports on the Performance Metrics shall include all reports on the Performance
Standards. Sykes Asia, Sykes Europe and Sykes US shall, as appropriate, ensure
that all reports on the Performance Metrics and Performance Standards contain
charts which show sufficient historical data to identify trends, clearly
understood titles and labels, the goal or objective, a clear indication of which
trend and trend direction is good and which is bad and a scale which accurately
demonstrates but does not distort trends. Sykes Asia, Sykes Europe and Sykes US
shall, as appropriate, ensure that all Performance Standards are drawn to the
attention of all relevant employees. Sykes Asia, Sykes Europe and Sykes US
shall, as appropriate, ensure that all Performance Metrics and Performance
Standards are broken down as detailed in the relevant Services Schedule. Without
prejudice to the foregoing, Sykes Asia, Sykes Europe and Sykes US shall use all
reasonable endeavours to inform Adobe Benelux and Adobe Systems, as appropriate
and without delay, of any matter which comes to the attention of Sykes Asia,
Sykes Europe and Sykes US which is likely to affect materially the provision of
Services.

    3.7  Services Provided in Adobe Benelux or Adobe Systems' Name and Grant of
License  

Any Services provided by Sykes Asia and Sykes Europe shall be in the name of
Adobe Benelux. Any Services provided by Sykes US shall be in the name of Adobe
Systems. So far as required by Sykes Asia, Sykes Europe and Sykes US for the
proper performance of its duties hereunder during the Contract Term and for no
other purpose whatsoever, Adobe Benelux or Adobe Systems shall use its
reasonable endeavours to procure for Sykes Asia, Sykes Europe or Sykes US, as
appropriate, a non-exclusive royalty- free limited licence to use specified
trade marks, service marks, trade names and logos belonging to or licensed by
Adobe Systems pertaining to Products. Such license shall automatically terminate
on the date of termination or expiry of this Agreement howsoever terminated or
expiring and with effect from such date Sykes Asia, Sykes Europe or Sykes US, as
appropriate, shall have no further right to use any such trade marks, service
marks, trade names or logos of Adobe Systems pertaining to Products or their
licensors.

Either Adobe Benelux or Adobe Systems may, in their sole discretion, distribute
support software to Sykes technicians from Sykes Asia/Sykes Europe or Sykes US,
respectively. Any support software provided by Adobe Benelux or Adobe Systems
shall be subject to any applicable license, such license modifiable from time to
time by Adobe Benelux or Adobe Systems, respectively, in their sole discretion.

9

--------------------------------------------------------------------------------

    3.8  Intellectual Property  

(a)Adobe Benelux. It is hereby expressly agreed that Adobe Systems shall be the
sole and exclusive owner of all Intellectual Property rights in all work carried
out by Sykes Europe and Sykes Asia (or on behalf of Sykes Europe or Sykes Asia)
in the provision of the Services including but not limited to copyright in
reports, manuals, electronic files and technical notes authored by Sykes Europe
or Sykes Asia, copyright and database rights in any and all databases created or
updated and copyright and related rights in any and all software developed by
Sykes Europe or Sykes Asia in the performance of the Services, to the extent
that such software is bespoke software commissioned from Sykes Europe or Sykes
Asia by Adobe Benelux and charged to Adobe Benelux or Adobe Systems. Where Adobe
Benelux has funded such software development, Sykes Europe and Sykes Asia shall
only be entitled to use such software for the exclusive benefit of Adobe Benelux
during the Contract Term, and any transitional period provided in
Clause 14.6(a). In the event Sykes Asia or Sykes Europe develops any other
software under this Agreement for the benefit of Adobe Benelux and other Sykes
Asia and Sykes Europe clients, the parties shall agree how, if at all, the
development costs of such software shall be apportioned. In any event, Adobe
Systems shall own all intellectual property in such software and shall not be
limited in any way to use, sub-license and reproduce such software. Sykes Asia
and Sykes Europe hereby assign as legal and beneficial owner to Adobe Systems,
by way of future assignation any and all such Intellectual Property rights which
are capable of future assignation and on Adobe Systems' request shall assign as
legal and beneficial owner all other such Intellectual Property rights. Sykes
Asia and Sykes Europe shall procure the waiver by all persons involved in the
creation or development of any such works of such moral or similar rights as
such persons may from time to time have in or in relation to such works. Without
prejudice to the foregoing, Sykes Asia and Sykes Europe undertake to do all such
things and execute (or procure the execution of) all such documents as Adobe
Benelux or Adobe Systems shall from time to time require in order to perfect
Adobe Systems title to same and obtain any applicable protections in Adobe
Systems name and to confirm such waivers including but not limited to procuring
assignations and waivers in Adobe Systems' favor from contractors and
consultants. Sykes Asia and Sykes Europe warrant and represent to Adobe Benelux
that each is entitled to assign such Intellectual Property to Adobe Systems and
that such Intellectual Property does not infringe the Intellectual Property
rights or moral or similar rights of any third party.

(b)Adobe Systems. It is hereby expressly agreed that Adobe Systems shall be the
sole and exclusive owner of all Intellectual Property rights in all work carried
out by Sykes US (or on behalf of Sykes US) in the provision of the Services
including but not limited to copyright in reports, manuals, electronic files and
technical notes authored by Sykes US, copyright and database rights in any and
all databases created or updated and copyright and related rights in any and all
software developed by Sykes US in the performance of Services, to the extent
that such software is bespoke software commissioned from Sykes US by Adobe
Systems and charged to Adobe Systems. Where Adobe Systems has funded such
software development, Sykes US shall only be entitled to use such software for
the exclusive benefit of Adobe Systems during the Contract Term, and any
transitional period provided in Clause 14.6(a). In the event Sykes US develops
any other software under this Agreement for the benefit of Adobe Systems and
other Sykes US clients, the parties shall agree how, if at all, the development
costs of such software shall be apportioned. In any event, Adobe Systems shall
own all intellectual property in such software and shall not be limited in any
way to use, sub-license and reproduce such software. Sykes US hereby assigns as
legal and beneficial owner to Adobe Systems, by way of future assignation any
and all such Intellectual Property rights which are capable of future
assignation and on Adobe Systems' request shall assign as

10

--------------------------------------------------------------------------------

legal and beneficial owner all other such Intellectual Property rights. Sykes US
shall procure the waiver by all persons involved in the creation or development
of any such works of such moral or similar rights as such persons may from time
to time have in or in relation to such works. Without prejudice to the
foregoing, Sykes US undertakes to do all such things and execute (or procure the
execution of) all such documents as Adobe Systems shall from time to time
require in order to perfect Adobe Systems' title to same and obtain any
applicable protections in Adobe Systems' name and to confirm such waivers
including but not limited to procuring assignations and waivers in Adobe
Systems' favor from contractors and consultants. Sykes US warrants and
represents to Adobe Systems that it is entitled to assign such Intellectual
Property to Adobe Systems and that such Intellectual Property does not infringe
the Intellectual Property rights or moral or similar rights of any third party.

    3.9  Hardware, Software and Systems  

Sykes Asia, together with Sykes Europe, and Sykes US shall each ensure to Adobe
Benelux and Adobe Systems, respectively, that it has available to it all
hardware, software, including CCS, and other technical resources required from
time to time for the provision of Services all of which shall be at the
responsibility and risk of Sykes Asia, Sykes Europe and Sykes US, as
appropriate, and Sykes Asia, Sykes Europe and Sykes US shall maintain and update
the same to standards consistent with Sykes Asia's, Sykes Europe's and Sykes US'
independent obligations to meet the Performance Standards and Performance
Metrics stated in this Agreement. Without prejudice to the foregoing generality
this shall include but not be limited to the personal computers, peripheral
devices, equipment and software necessary to:

(a)have and maintain for the Contract Term, access to any Adobe Database (or
other database) Adobe Benelux or Adobe Systems deems necessary (acting
reasonably) for Sykes Asia, Sykes Europe and Sykes US, as appropriate, to
perform their obligations under this Agreement;

(b)maintain facilities for the entry into and processing of data in connection
with all relevant Adobe Databases and for all reporting required in terms of
this Agreement;

(c)invoice, process and validate payments of membership fees and renewal fees
and Product charges in the provision of the Services;

(d)maintain technical resources which make call monitoring of Services supplied
to End Users possible;

(e)maintain an electronic mail system compatible with that specified by Adobe
Benelux or Adobe Systems, as appropriate (acting reasonably); and

(f)maintain sufficient electronic ordering, processing and other facilities as
are necessary for shipping technical support items to End Users and Members
respectively;

Without prejudice to the foregoing, Sykes Asia, Sykes Europe and Sykes US shall
ensure that each shall have available to it the infrastructure identified in
Part 4 of the Schedule and any and all specific hardware, software and technical
resources in relation to each of the individual Services (which shall have no
less than the functionality described in any applicable schedule or statement of
work) and shall not make any material change to any specifications or
configurations so described without Adobe Benelux' or Adobe Systems' prior
written consent, as appropriate.

    3.10  Management Teams and Reviews  

(a)Adobe Benelux. Sykes Asia and Sykes Europe shall set up and maintain
effective Management Teams primarily dedicated to Adobe Benelux. Sykes Asia and
Sykes Europe shall ensure that the relevant members of the Management Teams
shall attend and hold such meetings as Adobe Benelux shall from time to time
reasonably require including but not

11

--------------------------------------------------------------------------------

limited to a quarterly business review (which will be held in the month
following expiry of each Adobe Financial Quarter during the Contract Term) to
review performance of the Services in the preceding quarter, problems
encountered and to set goals and objectives and the other regular meetings
scheduled in relation to Services.

(b)Adobe Systems. Sykes US shall set up and maintain effective Management Teams
primarily dedicated to Adobe Systems. Sykes US shall ensure that the relevant
members of the Management Teams shall attend and hold such meetings as Adobe
Systems shall from time to time reasonably require including but not limited to
the QBR (which will be held in the month following expiry of each Adobe
Financial Quarter during the Contract Term) and any other regular meetings as
may be scheduled in relation to each of the Services.

    3.11  Quality Control.  Sykes shall at all times comply with applicable
quality control schedules and metrics in effect including, but not limited to,
those performance parameters related to call waiting times, accuracy of issue
logs or any order input, accuracy in responses to customer inquiries, including
technical, and confirmation of orders. Sykes shall immediately report any
quality and quality control issues to Adobe Benelux and/or Adobe Systems, as
appropriate and shall provide quality status as reasonably requested by Adobe
Benelux and/or Adobe Systems and at any scheduled meetings related to quality
control. Any problems or issues related to quality control shall be addressed
immediately and prompt status reports provided to Adobe Benelux and/or Adobe
Systems upon request. Any breach in quality, as determined by Adobe in its sole
discretion, shall be considered a material breach of this Agreement, and
appropriate termination proceedings pursuant to Section 14 apply.

    3.11.1  Adobe Benelux  

In addition to any specific quality control mechanisms included from time to
time in any Services Schedules and/or any applicable statement of work and
without prejudice to the Performance Standards, Adobe Benelux shall be entitled:

(a)upon twenty-four (24) hours' advance notice to Sykes Asia and Sykes Europe,
to monitor responses to Incoming Requests (whether calls taken or e-mails or
other written responses supplied or otherwise) and to analyze the quality and
quantity of call logging; and

(b)at any time(s) and as it deems appropriate to carry out written, telephone or
other surveys of End Users and ASN Members as to their experience with Services
provided to them.

    3.11.2  Adobe Systems  

In addition to any specific quality control mechanisms included from time to
time in any Services Schedules and without prejudice to the Performance
Standards, Adobe Systems shall be entitled:

(a)upon twenty-four (24) hours' advance notice to Sykes US, to monitor responses
to Incoming Requests (whether calls taken or e-mails or other written responses
supplied or otherwise) and to analyze the quality and quantity of call logging;
and

(b)at any time(s) and as it deems appropriate to carry out written, telephone or
other surveys of End Users and ASN Members as to their experience with Services
provided to them.

    3.12  Right of Audit.  Upon ten (10) days notice to Sykes Europe and/or
Sykes Asia, Adobe Benelux shall have the right to inspect and audit all the
relevant records of Sykes Europe and/or Sykes Asia, as appropriate, to ensure
compliance with the terms of this Agreement. Similarly, upon ten (10) days'
notice to Sykes US, Adobe Systems shall have the right to inspect and audit all
the relevant records of Sykes US to ensure compliance with the terms of this
Agreement. Any audit by Adobe Systems or Adobe Benelux shall be conducted only
by a certified public accountant whose fee is paid by Adobe Systems or Adobe
Benelux, as appropriate, and shall be

12

--------------------------------------------------------------------------------

conducted during regular business hours at Sykes Europe/Sykes Asia or Sykes US
offices, as appropriate, and in such a manner as not to unreasonably interfere
with normal business activities.

4.SERVICES

    4.1  Services to be Supplied  

Subject to the terms of this Agreement, Sykes Europe and Sykes Asia agree to
provide Adobe Benelux with the Asia Services and Europe Services during the
Contract Term at the prices set out in the Charge Schedule in accordance with
the terms set out in the Schedule. Subject to the terms of this Agreement, Sykes
US agrees to provide Adobe Systems with the North America Services during the
Contract Term at the prices set out in the Charge Schedule in accordance with
the terms set out in the appropriate Schedule and/or any applicable statement of
work.

    4.2  Recruitment, Training and Teams  

Sykes Europe, Sykes Asia and Sykes US shall recruit CSRs and shall ensure that
the Services Team for Adobe Benelux and Adobe Systems shall at all times meet
the requirements in all material respects (which shall mean that there are no
adverse or detrimental effects on the Performance Standards) in terms of
numbers, structure and seniority. Sykes Europe, Sykes Asia and Sykes US shall
ensure that all members of the Services Team undergo and satisfactorily complete
the Training and without prejudice to the foregoing, that the Services Team is
at all times adequately trained and resourced in accordance with Adobe Benelux'
and Adobe Systems' needs and reasonable requirements from time to time. Sykes
Europe, Sykes Asia and Sykes US shall monitor all CSRs and obtain training
evaluations from such CSRs. Sykes Europe's, Sykes Asia's and Sykes US'
compliance with this provision shall not relieve Sykes Europe, Sykes Asia and
Sykes US of their independent obligations to achieve Performance Standards.

    4.3  Performance Standards  

Sykes Europe, Sykes Asia and Sykes US shall perform their respective Services to
the Performance Standards set out in the Schedule. Sykes Europe, Sykes Asia and
Sykes US further acknowledge and agree that a consistent failure to meet the
standards, goals and objectives identified in the Performance Metrics shall be
deemed to be a material breach of this Agreement as specified in Clause 14.3.

5.REMUNERATION [subject to charges schedule]

    5.1  Invoicing  

(a)Within nineteen (19) days of the end of each Adobe Financial Month during the
Contract Term, Sykes Europe and Sykes Asia shall invoice Adobe Benelux and Sykes
shall invoice US Adobe Systems for all work carried out in the previous Adobe
Financial Month calculated as set out in the Charges Schedule. Such invoices
shall clearly specify amounts due for each of the Services in accordance with
the Performance Standards and the Charges Schedule. Unless otherwise requested
by Adobe, invoices from Sykes Asia shall be submitted to Adobe Benelux billed in
Philippine Pesos, invoices from Sykes Europe shall be submitted to Adobe Benelux
billed in Pound Sterling, and invoices from Sykes US shall be submitted to Adobe
Systems billed in US Dollars. Each invoice shall be accompanied by such
supporting documentation and vouchers as Adobe Benelux or Adobe Systems may
reasonably require. Except as provided in Clause 5.2, and further provided that
such invoice is accurate and fully supported, Adobe Benelux and Adobe Systems,
as appropriate, agree to pay each such invoice within sixty (60) days of the
date of such invoice which for the avoidance of doubt shall be the date of the
end of the relevant Adobe Financial Month.

13

--------------------------------------------------------------------------------

(b)Within nineteen (19) days of the end of each Adobe Financial Month, Sykes
Europe, Sykes Asia and Sykes US shall also provide Adobe Benelux or Adobe
Systems, as appropriate, with a written statement of the amounts received by
Sykes Europe, Sykes Asia and Sykes US on behalf of Adobe Benelux or Adobe
Systems, as appropriate, during the previous Adobe Financial Month from all
sources in relation to Services provided. Sykes Europe, Sykes Asia and Sykes US
shall each ensure that all sums received or receivable in this respect shall be
payable to and paid to Adobe Benelux and Adobe Systems, as appropriate, and
shall be paid into such nominated Adobe Benelux and Adobe Systems accounts, as
appropriate, and as Adobe Benelux and Adobe Systems shall notify Sykes Europe,
Sykes Asia and Sykes US, as appropriate, from time to time. In no event and
under no circumstances shall Sykes Europe, Sykes Asia and Sykes US receive sums
from any End Users or Members or in any other manner on its own account in
relation to the Services but if for any reason any such sums are received, they
shall be held in trust for Adobe Benelux or Adobe Systems, as appropriate, and
immediately paid to Adobe Benelux or Adobe Systems in such manner as Adobe
Benelux or Adobe Systems shall direct.

    5.2  Withholding Payment  

Without prejudice to its other rights hereunder neither Adobe Benelux nor Adobe
Systems shall be obliged to make payment of any sums pursuant to Clause 5.1 if:

(a)Sykes Europe, Sykes Asia or Sykes US has unreasonably refused or failed to
perform any Services as and when requested by Adobe Benelux or Adobe Systems, as
appropriate; or

(b)Sykes Europe, Sykes Asia or Sykes US has failed to perform any or all of the
Services in accordance with the Performance Metrics such that, in Adobe Benelux'
or Adobe Systems' judgement, there has been or is likely to be a materially
adverse effect on the Service(s) in question; or

(c)any of the circumstances specified in Clause 14.3 has arisen.

    5.3  No Expenses  

Except as specifically provided herein Sykes Asia, Sykes Europe and Sykes US
shall not be entitled to receive any remuneration or be reimbursed in respect of
any expenses incurred by it in the performance of its duties hereunder.

    5.4  VAT  

Unless otherwise agreed by Adobe in writing, all payments due hereunder shall be
exclusive of Value Added Tax or its equivalent and shall be made in US dollars.

    5.5  Accounts and Records  

(a)Sykes Asia, Sykes Europe and Sykes US shall each keep full, adequate and
accurate books of account and other records reflecting the management, operation
and financial results of the Services at its normal place of business. Such
books and records shall, at all times, be kept in all material respects in
accordance with good administrative, and secretarial practice and generally
accepted accounting principles. Title to such books and records shall vest in
Sykes Asia, Sykes Europe or Sykes US, as appropriate.

(b)Such books of account and all relevant records shall be open upon reasonable
prior notice during normal working hours and at reasonable intervals for
inspection by a duly authorized representative or representatives of Adobe
Benelux or Adobe Systems for the purpose of verifying the accuracy of all
payments made or to be made by or to Adobe Benelux or Adobe Systems pursuant to
this Clause 5. Provided that Adobe Benelux or Adobe Systems has access to all
information necessary to verify the accuracy of all payments made to or to be

14

--------------------------------------------------------------------------------

made by Adobe Benelux or Adobe Systems, as appropriate, pursuant to this
Clause 5, Sykes Asia, Sykes Europe and Sykes US shall not be obligated to
provide Adobe Benelux or Adobe Systems, as appropriate, with access to records
relating to their profitability in the provision of Services or access to any
records containing their other client information. For the avoidance of doubt,
where such records may contain Adobe Benelux or Adobe Systems information and
information relating to other Sykes Asia, Sykes Europe and Sykes US clients,
Sykes Asia, Sykes Europe and Sykes US shall provide Adobe Benelux or Adobe
Systems, as appropriate, with properly redacted versions of such records.

    5.6  Interest  

Interest shall be payable on all sums which are due and payable hereunder to or
by Adobe Benelux or Adobe Systems (other than amounts which are the subject of a
bona fide dispute between the parties) from the due date for payment as
specified herein until payment in full is made at the rate of 1.5% per month or
the maximum rate permitted by law, whichever is lower.

    5.7  Review  

Without prejudice to the other provisions of this Clause 5 but subject to the
provisions of Clause 5.8, the parties agree that the Charges Schedule shall be
reviewed by the parties on an annual basis with the first such review occurring
one (1) year after the Effective Date. Such reviews shall be conducted in order
to ensure that the Charges Schedule is competitive. If, following any such
review, the parties are not able to agree a new Charges Schedule, the last
Charges Schedule shall remain in force until the next review subject to this
Clause 5. It is acknowledged and agreed between the parties that,
notwithstanding each such review, there is no obligation on Adobe Benelux or
Adobe Systems to instruct Sykes Asia, Sykes Europe and Sykes US, as appropriate,
to provide Adobe Benelux or Adobe Systems with any Service during the Contract
Term.

    5.8  Most Favorable Terms  

If at any time during the Contract Term Sykes Asia, Sykes Europe and Sykes US or
any Sykes Associated Company provides services similar to the Services or any of
them to any third party on terms which are more favourable in respect of such
services than the terms provided herein then the parties agree that the terms
applying to provision of such Services hereunder shall at the request of Adobe
Benelux or Adobe Systems, as appropriate, be amended to provide for such
favourable terms but nothing contained in this Clause 5.8 shall oblige Sykes
Asia, Sykes Europe and Sykes US to disclose the identity of any such third
party. Sykes Asia, Sykes Europe and Sykes US shall be bound to appropriately
inform Adobe Benelux or Adobe Systems immediately if any such circumstances
arise.

6.CLIENT GROUP MANAGER

In order for Adobe Benelux and Adobe Systems to monitor and review the
appropriate Services, Sykes Asia, Sykes Europe and Sykes US undertake and agree
to appoint one individual to be primarily responsible to Adobe for the Services
who shall be the Client Group Manager. The Client Group Manager shall meet with
such of Adobe Benelux' or Adobe Systems' management, as appropriate, and, as
Adobe Benelux or Adobe Systems shall deem necessary, no less frequently than
once each month during the Contract Term, or more frequently if this is required
by the relevant Performance Standard or by Adobe Benelux or Adobe Systems at any
time during the Contract Term. In addition, Sykes Asia, Sykes Europe and Sykes
US undertake and agree to appoint a separate service manager for each or any of
the Services, if requested by Adobe Benelux or Adobe Systems. For the avoidance
of doubt this Clause 6 is without prejudice to any other managing structure
requirement or reporting requirement specified in any Performance Standards or
Performance Metrics or elsewhere in this Agreement.

15

--------------------------------------------------------------------------------

7.RISK AND INSURANCE

    7.1  Adobe Benelux and Adobe Systems Property  

Sykes Asia, Sykes Europe and Sykes US agree that all property of Adobe Benelux
or Adobe Systems to be held in their possession or under their control pursuant
to this Agreement shall be held at the risk and liability of Sykes Asia, Sykes
Europe and Sykes US, as appropriate, notwithstanding that title to such property
shall at all times remain with Adobe Benelux or Adobe Systems, as appropriate.

    7.2  Insurance  

Sykes Asia, Sykes Europe and Sykes US shall obtain and maintain Commercial
General Liability (including Products and Completed Operations coverage and
Contractual Liability Coverage), Workers' Compensation and Employers Liability
according to statute and Professional Indemnity insurance policies with limits
of not less than [*] for each of such policies and All Risk Property Coverage
with limits covering no less than the full value of all Adobe Property and
Inventory. All insurance policies must be written through insurers rated no less
than A- by AM Best and must be Admitted in the location being insured. Coverage
must be affected in respect of Vendor's liabilities hereunder both during the
Contract Term and for a period of five years after its expiry or termination.
For as long as such insurance is required as aforesaid, upon request by Adobe,
Sykes Europe, Sykes Asia and Sykes US shall submit to Adobe certificates of
insurance evidencing all relevant insurance policies which will be provided at
least 30 days prior to renewal or material change in coverage; such evidence of
payment of premiums (including payment receipts) as Adobe shall reasonably
require in respect of such insurance to show that it has been obtained and
renewed. Adobe shall be named Additional Insured under all liability policies.
All policies will be primary and non-contributing and will provide waivers of
subrogation for Adobe.

8.CONFLICT OF INTEREST AND PUBLICITY

    8.1  Good faith  

Each party undertakes at all times to perform its obligations and exercise its
rights hereunder with the utmost good faith (which includes in the case of Adobe
Benelux and Adobe Systems the right to assign).

    8.2  Press Releases  

The parties agree that neither of them shall make any press release or originate
any other publicity regarding this Agreement or the Services or make any
announcement or publication whatsoever which involves the name of the other
party without the prior written consent of the other party hereto. Without
prejudice to the foregoing generality, neither party shall at any time without
the prior written consent of the other party make or cause or give permission to
any employee or any third party to make any untrue or misleading statement in
relation to Sykes Asia, Sykes Europe and Sykes US, any Sykes Associated Company,
Adobe Benelux and/or Adobe Systems, nor in particular after the termination of
this Agreement represent or cause or permit any representation to be made that
Sykes Asia, Sykes Europe or Sykes US is connected with Adobe Benelux and/or
Adobe Systems in relation to the provision of the Services save as required by
law or as is publicly available.

9.CONFIDENTIALITY

    9.1  Confidential Information and Materials  

(a)For the purposes of this Agreement, "Confidential Information" shall mean any
and all technical and non-technical information in any form, including patent,
trade secret and proprietary information, techniques, sketches, drawings,
models, inventions, know-how, processes, apparatus, equipment, algorithms,
software programs, software source documents, and formulae related to current,
future and proposed products and services of

16

--------------------------------------------------------------------------------

Adobe Benelux or Adobe Systems, as appropriate, and includes, without
limitation, its respective information concerning research, experimental work,
development, design details and specifications, engineering, financial
information, procurement requirements, purchasing, manufacturing, customer
lists, business forecasts, sales and merchandising, and marketing plans and
information. Without prejudice to the foregoing generality, "Confidential
Information" shall also include any and all information contained in any and all
Adobe Databases to which Sykes Asia, Sykes Europe or Sykes US may have access
under this Agreement.

(b)For the purposes of this Agreement, "Confidential Materials" shall mean all
tangible materials containing Confidential Information including, without
limitation, all written or printed documents and computer disks, tapes or
CD-ROMs, whether machine or user readable, all PDF (portable document format)
files and databases containing any Confidential Information.

    9.2  Property of Adobe Benelux and Adobe Systems  

All Confidential Information and/or Confidential Materials, and any Intellectual
Property rights embodied therein, shall remain the sole and exclusive property
of Adobe Benelux or Adobe Systems, as appropriate hereunder. Upon termination or
expiry of this Agreement, all Confidential Materials, including any copies
thereof which Adobe Benelux or Adobe Systems has authorized Sykes Asia, Sykes
Europe and Sykes US to make, as appropriate, shall be returned to Adobe Benelux
or Adobe Systems, as appropriate, immediately.

    9.3  Restrictions  

Sykes Asia, Sykes Europe and Sykes US agree that it shall not make use of,
disseminate or in any way disclose the Confidential Information or the
Confidential Materials to any person, firm, business, company or organization,
except to the extent necessary to strictly comply with its obligations hereunder
and only to those individuals who sign the Non-Disclosure Agreement provided by
Adobe. For the avoidance of doubt, (a) Sykes Asia, Sykes Europe and Sykes US
shall each not be entitled to use the Confidential Information and/or the
Confidential Materials for any purpose other than to the extent strictly
necessary to comply with its obligations hereunder. Sykes Asia, Sykes Europe and
Sykes US shall each not circulate (by fax, electronic mail or any other method)
any of the Confidential Materials to any End User and (b) the Confidential
Materials are provided to Sykes Asia, Sykes Europe and Sykes US to use as a
resource in providing the Services and Sykes Asia, Sykes Europe and Sykes US
shall each not publish any of the Confidential Materials.

    9.4  Degree of Care  

Without prejudice to any other obligation under this Agreement, Sykes Asia,
Sykes Europe and Sykes US agree that it shall treat all Confidential Information
and all Confidential Materials with the same degree of care as it accords to its
own confidential information, and Sykes Asia, Sykes Europe and Sykes US each
represent that it uses best efforts to protect its confidential information.
Sykes Asia, Sykes Europe and Sykes US may each disclose the Confidential
Information and the Confidential Materials only to their employees who have
signed a nondisclosure agreement to such effect and who have a need to know such
Confidential Information and/or need to use such Confidential Materials and who
have previously agreed in writing to be bound by the terms and conditions of
this Agreement as they relate to Confidential Information and Confidential
Materials.

    9.5  Care of Confidential Information  

Adobe Benelux and Adobe Systems each agree to treat as confidential any
information which is proprietary to Sykes Asia, Sykes Europe and Sykes US and is
made available to Adobe Benelux and Adobe Systems during the Contract Term at
Adobe Benelux' and Adobe Systems' request, and to

17

--------------------------------------------------------------------------------

ensure that all appropriate precautions are in place to ensure that all such
confidential information is treated as confidential by it, its officers and
employees. Sykes Asia, Sykes Europe and Sykes US each agree to treat as
confidential any information which is proprietary to Adobe Benelux and Adobe
Systems and is made available to Sykes Asia, Sykes Europe or Sykes US during the
Contract Term and to ensure that all appropriate precautions are in place to
ensure that all such confidential information is treated as confidential by it,
its officers and employees, and not limited to procedures for securing such
Confidential Information in separate and locked locations as may be appropriate.
The foregoing obligation shall cease when the said information enters the public
domain, provided that this was not the result of a breach of the foregoing
obligation by the recipient party of the information. Adobe Benelux and Adobe
Systems each reserves the right to disclose information provided by Sykes Asia,
Sykes Europe and Sykes US, as appropriate, in the event of any legal or
administrative authority in any relevant jurisdiction so requesting such
information, as well as in the event of any proceedings, either legal or
administrative, in order to preserve Adobe Benelux' or Adobe Systems' interests
PROVIDED THAT Adobe Benelux or Adobe Systems shall use all reasonable efforts to
ensure that Sykes Asia, Sykes Europe and Sykes US, as appropriate, is notified
before such disclosure (if possible) or immediately thereafter.

10.SYKES ASIA, SYKES EUROPE AND SYKES US UNDERTAKINGS

    10.1  Undertakings  

Sykes Asia, Sykes Europe and Sykes US each hereby agree that during the Contract
Term each will:

(a)require all employees and independent contractors to sign any confidentiality
agreement, as may be provided by Adobe, prior to any access to Adobe proprietary
or Confidential Information; and shall perform background investigations to
include, at a minimum, criminal checks, both felony and misdemeanors and
appropriate social security verification;

(b)shall not allow unauthorized employees, contractors or visitors access to
Adobe proprietary or Confidential Information or controlled-access areas;

(c)shall maintain visitor logs for any controlled access areas containing Adobe
proprietary or Confidential Information and/or other high risk assets materials,
as may be identified by Adobe from time to time, such logs available for review
by Adobe upon request;

(d)take such action in relation to its employees, agents and sub-contractors as
Adobe Benelux or Adobe Systems may from time to time reasonably require in order
to secure the effective performance by Sykes Asia, Sykes Europe and Sykes US of
its respective obligations hereunder;

(e)without prejudice to the obligations contained in Clause 3.9 of this
Agreement, ensure that all systems, equipment, machinery and/or software
employed by Sykes Asia, Sykes Europe and Sykes US for provision of their
respective Services shall be of adequate quality for the performance of such
Services and shall ensure that they are well maintained and shall ensure that
all payments due to third parties in respect thereof whether by way of
maintenance or otherwise shall be timeously paid save in the case of any bona
fide dispute;

(f)not, to the best of its knowledge and belief, make any illegal use of any
software licensed from any third party in the performance of Services;

(g)not use Adobe Benelux' or Adobe Systems' trade marks, trade names, service
marks or logo(s) (except as expressly permitted hereunder in relation to the
Services) without obtaining appropriate Adobe Benelux' or Adobe Systems' prior
written consent;

(h)not sub-contract its performance of any or all of the Services to any third
party or appoint an agent without Adobe Benelux' or Adobe Systems' prior written
consent and such consent

18

--------------------------------------------------------------------------------

shall only be given inter alia (i) on the basis that Sykes Asia, Sykes Europe
and Sykes US each remain entirely liable for the acts and omissions of each such
sub-contractor or agent and (ii) provided that each such sub-contractor or agent
expressly agrees to assign to Adobe Benelux or Adobe Systems, as appropriate, or
such party(ies) as Adobe Benelux or Adobe Systems, as appropriate, may designate
all Intellectual Property that the sub-contractor or agent may create or develop
in its provision of the Service(s) on like terms to those contained in
Clause 3.8;

(i)perform the Services in conformity with all local laws in the territories
covered by this Agreement, including but not limited to those in the area of
data protection, taxation, privacy, competition and advertising;

(j)without prejudice to Clause 10.1(i), in collecting, processing, recording,
storing, registering, disclosing, transferring and using data and in maintaining
records, comply fully with any applicable privacy protection regulations, data
protection regulations and other applicable laws. Without limiting the
generality of the foregoing, Sykes Asia, Sykes Europe and Sykes US shall each
make all appropriate registrations and shall each apply for all appropriate
authorisations, approvals, and/or licences so as to enable an inspection and/or
audit as may be appropriate or the transfer of the data to Adobe Benelux or
Adobe Systems, as appropriate, and any third party(ies) designated by Adobe
Benelux or Adobe Systems, as appropriate, and their corresponding holding and
use by Adobe Benelux or Adobe Systems and any third party(ies) designated by
Adobe Benelux or Adobe Systems for any purposes specified by Adobe Benelux or
Adobe Systems, as appropriate, and insofar as permitted under the applicable
privacy protection regulations and the applicable data protection regulations.
Sykes Asia, Sykes Europe and Sykes US shall each defend, indemnify and hold
Adobe Benelux and Adobe Systems and its successors, officers, directors and
employees and all third party(ies) designated by Adobe Benelux or Adobe Systems,
as appropriate, harmless against any and all costs, expenses, liabilities,
losses, damages, injunctions, interdicts, suits, actions, fines, penalties,
claims, proceedings and demands of every kind or nature (including but not
limited to reasonable legal fees) made against or incurred by the indemnified
party in respect of claims by any person whose data are registered, or by any
government entity enforcing privacy regulations, data protection regulations or
any other applicable laws, or any other party based on any regulations or any
other applicable laws in connection with the data collected, processed, stored,
registered, disclosed, maintained or transferred by Sykes Asia, Sykes Europe or
Sykes US or in connection with the use by Adobe Benelux or Adobe Systems or any
other party(ies) designated by Adobe Benelux or Adobe Systems, as appropriate,
of such data provided that Adobe Benelux or Adobe Systems has complied with its
obligations under applicable data protection regulations and any other relevant
regulations in respect of such data. Sykes Asia, Sykes Europe and Sykes US'
obligations of indemnification shall survive the expiry or termination of this
Agreement.

    10.2  Third Parties  

For the purposes of this Clause 10, "third party" shall include, without
limitation, any Sykes Associated Company.

    10.3  Facility Certification  

Unless otherwise approved by Adobe, any Services by Sykes Europe, Sykes Asia and
Sykes US from call or fulfillment centers shall be provided at the Europe Call
Center Facility, Asia Call Center Facility and North America Call Center
Facility, respectively. Each call center facility shall comply with any
standards and specification provided herein or otherwise agreed to by the
parties from time to time. The North America Call Center Facility shall be
certified by Sykes US to comply with the COPC-2000 technical support standard by
[*]. Sykes further agrees that the Europe Call Center

19

--------------------------------------------------------------------------------

Facility, Asia Call Center Facility and any other international site supporting
Adobe Benelux' technical support business shall comply with the COPC-2000
technical support standard and any other international technical support
standard, as agreed to by Sykes and Adobe Benelux, by [*]. Sykes Europe, Sykes
Asia and Sykes US, as appropriate, shall be compliant to the customer metrics
and reporting requirements, available at www.copc.com, by January 1, 2000.

11.LIABILITY

    11.1  Errors or Omissions  

Sykes Asia, Sykes Europe and Sykes US each agree to indemnify and hold harmless
Adobe Benelux and Adobe Systems, as appropriate, and its successors, officers,
directors and employees from all and any costs, expenses, liabilities, losses,
damages, injunctions, interdicts, suits, actions, fines, penalties, claims,
proceedings and demands of every kind or nature (including but not limited to
Adobe Benelux' and Adobe Systems' reasonable legal fees) made against or
incurred by the indemnified party as a result of misrepresentation, wilful or
negligent act, error or omission on the part of Sykes Asia, Sykes Europe and
Sykes US, its employees or sub-contractors arising out of or in any way
connected with Sykes Asia's, Sykes Europe's and Sykes US' performance of the
Services.

    11.2  Data Corruption  

Without prejudice to their obligations hereunder, Sykes Asia, Sykes Europe and
Sykes US each shall take all reasonable steps in the performance of their
respective Services to secure that any data (which is made available to and/or
processed by Sykes Asia, Sykes Europe and Sykes US) and the Adobe Benelux or
Adobe Systems networks do not suffer from any corruption, deterioration or
alteration or addition to them (other than as specifically provided for in terms
of this Agreement) or the generation of any errors, defects or malfunctions
therein caused by:

(a)the use or failure of use by Sykes Asia, Sykes Europe and Sykes US of any
code, data, media, material, firmware, or software at any time during the
Contract Term; or

(b)any computer instruction, circuitry, "virus", "worm", "Trojan horse" or
"logic bomb" (as these words are generally understood as at the Effective Date
within the computer industry) or any other technological means whose purpose is
to disrupt, damage or interfere with Adobe Benelux' or Adobe Systems' use, as
appropriate, of its computer and/or telecommunications facilities, or any other
similar matter or thing resulting from such use or failure as specified in
Clause 11.2(a) which comes into existence or is introduced during the Contract
Term.

    11.3  Other Liabilities  

Without prejudice to the provisions of Clause 11.1 Sykes Asia, Sykes Europe and
Sykes US each hereby agree to defend, indemnify and hold harmless Adobe Benelux
and Adobe Systems and its successors, officers, directors and employees from all
and any costs, expenses, liabilities, losses, damages, injunctions, interdicts,
suits, actions, fines, penalties, claims, proceeding and demands of every kind
or nature (including but not limited to Adobe Benelux' and Adobe Systems'
reasonable legal fees) made against or incurred by the indemnified party arising
from:

(a)the misuse by Sykes Asia, Sykes Europe or Sykes US of any Adobe Database to
which it may have access hereunder or of any part thereof: and/or

(b)any failure by Sykes Asia, Sykes Europe or Sykes US to carry out any or all
of their respective Services strictly in accordance with its obligations in this
Agreement and/or in respect of any negligent act or omission of Sykes Asia,
Sykes Europe or Sykes US in the provision of any or all of their respective
Services.

20

--------------------------------------------------------------------------------



    11.4  Notification of Claims  

If any action or claim shall be brought against Adobe Benelux or Adobe Systems
in respect of which indemnity may be sought from Sykes Asia, Sykes Europe or
Sykes US under this Agreement, Adobe Benelux or Adobe Systems shall promptly
notify Sykes Asia, Sykes Europe and Sykes US, as appropriate, in writing,
specifying the nature of the action and the total monetary amount sought or
other such relief as is sought therein. Adobe Benelux and Adobe Systems shall
co-operate with Sykes Asia, Sykes Europe and Sykes US, as appropriate, at Sykes
Asia, Sykes Europe and Sykes US' expense, as appropriate, in all reasonable
respects in connection with the defense of any such action. Sykes Asia, Sykes
Europe and Sykes US each undertakes to conduct all proceedings or negotiations
in connection therewith, assume the defense thereof, and shall also undertake
all other required steps or proceedings to settle or defend any such action,
including the employment of counsel which shall be satisfactory to Adobe Benelux
and Adobe Systems (acting reasonably), and payment of all expenses. Adobe
Benelux and Adobe Systems shall have the right to employ separate counsel and
participate in the defense thereof. As part of the indemnity contained in this
Agreement, Sykes Asia, Sykes Europe and Sykes US shall reimburse Adobe Benelux
and Adobe Systems upon demand for any payments made or loss suffered by it,
based upon the judgement of any court of competent jurisdiction or pursuant to a
bona fide compromise or settlement of claims, demands or actions, in respect of
any damages to which the foregoing relates.

    11.5  No Indemnity  

Nothing in this Agreement shall render Adobe Systems or Adobe Benelux liable to
indemnify Sykes Asia, Sykes Europe, Sykes US or any third party in respect of
any liability of any kind incurred by Sykes Asia, Sykes Europe, Sykes US or any
third party.

    11.6  Survival of Terms  

The indemnities given by Sykes Asia, Sykes Europe or Sykes US pursuant to this
Clause 11 shall survive the termination or expiry of this Agreement however
caused.

    11.7  Maximum Liability  

Subject to the provisions of Clause 11.8, the maximum individual aggregate
liability of Sykes US separately, Sykes Europe or Sykes Asia, under this
Agreement or otherwise (whether or not caused by the negligence of Sykes Asia,
Sykes Europe or Sykes US, its employees or sub-contractors) arising out of or
connected with the provision or purported provision of or failure in the
provision of their respective Services to Adobe Benelux or Adobe Systems, as
appropriate, including the indemnities given hereunder, but specifically
excluding any breach or breaches by Sykes Asia, Sykes Europe or Sykes US of any
obligation to collect, remit or pay to Adobe Benelux or Adobe Systems, as
appropriate, any sums owed them by Sykes Asia, Sykes Europe or Sykes US or any
third party in connection with the Services (in which case their liability shall
be unlimited), shall in no circumstances be greater than US$[*].

    11.8  No Exclusion for Death/Personal Injury  

Neither party excludes or limits its liability for death or personal injury to
the extent only that the same arises as a direct result of the negligence of
that party or its employees.

    11.9  Exclusion for Adobe Benelux or Adobe Systems Default  

Sykes Asia, Sykes Europe and Sykes US each expressly exclude and/or limits its
liability hereunder to the extent that such liability arises by reason of any
default (whether wilful or negligent) by Adobe Benelux or Adobe Systems, as
appropriate, in the performance of its obligations hereunder.

21

--------------------------------------------------------------------------------

12.ADOBE BENELUX OR ADOBE SYSTEMS SUPPORT

    12.1  Technical Information  

Provided all necessary security is in place prior to any access, Adobe Benelux
and Adobe Systems each agrees to make available to Sykes Asia, Sykes Europe or
Sykes US, as appropriate, all information, technical knowledge, product sales
information, documentation and support which may be reasonably required by Sykes
Asia, Sykes Europe and Sykes US to provide their respective Services but that on
the understanding that Sykes Asia, Sykes Europe and Sykes US shall be deemed to
have the expertise and ability of a reasonably skilled provider of services
similar to their respective Services. Adobe Benelux and Adobe Systems shall, as
appropriate, ensure that Sykes Asia, Sykes Europe and Sykes US each have access
to all necessary networks and Adobe Databases for the purpose of providing their
respective Services hereunder. For the avoidance of doubt, any and all
information provided by Adobe Benelux or Adobe Systems to Sykes Asia, Sykes
Europe or Sykes US, as appropriate hereunder, shall be deemed to be Confidential
Information of Adobe Benelux or Adobe Systems, as appropriate.

    12.2  License of Products  

Without prejudice to the other provisions hereof, Adobe Benelux and Adobe
Systems each undertakes and agrees to grant or procure for Sykes Asia, Sykes
Europe and/or Sykes US, as appropriate, a non-exclusive, non-transferable,
royalty-free limited license to use such number of copies of each Adobe Product
as Adobe Benelux or Adobe Systems may deem necessary for Sykes Asia, Sykes
Europe or Sykes US, as appropriate, to perform each of the Services PROVIDED
THAT Sykes Asia, Sykes Europe or Sykes US each shall not use any Adobe Product
for any purpose other than the performance of the relevant Service for which the
relevant license is granted, and further provided that (without prejudice to
Clause 13) Sykes Asia, Sykes Europe and Sykes US each shall at all times comply
with the terms and conditions of Adobe Benelux' or Adobe Systems' End User
licence agreement for such Adobe Products.

13.PERMITTED USES AND INTELLECTUAL PROPERTY RIGHTS

    13.1  Restriction  

Sykes Asia, Sykes Europe and Sykes US each agree not to translate any Adobe
Product into another computer language, in whole or in part. Sykes Asia, Sykes
Europe and Sykes US each shall not make copies or make media translations of any
Adobe Product including without limitation any user documentation supplied
herewith in whole or in part without appropriate Adobe Benelux or Adobe Systems
prior written approval. Sykes Asia, Sykes Europe and Sykes US each agree that
if, for any reason, it comes into possession of any source code or portion
thereof for any Adobe Product not provided by Adobe Benelux or Adobe Systems or
its licensors as a part of an Adobe Product it shall not use or disclose such
source code and it shall immediately deliver all copies of such source code to
Adobe Benelux or Adobe Systems, as appropriate. Nothing contained in this
Agreement shall be interpreted so as to exclude or prejudice the rights (if any)
of Sykes Asia, Sykes Europe and Sykes US or any End User under the European
Directive on the Legal Protection of Computer Programs (as implemented in the
relevant jurisdiction) with respect to the Adobe Products.

    13.2  Safeguarding Products  

Sykes Asia, Sykes Europe and Sykes US agree to take all reasonable action to
safeguard the Products while in its possession against all probable or
foreseeable risks or wrongful obtaining by others and shall take such security
measures as are reasonably necessary for those purposes.

    13.3  Adobe's Intellectual Property  

(a)Sykes Asia, Sykes Europe and Sykes US acknowledge that the structure,
organization and code of the Adobe Products are proprietary to Adobe Systems,
its licensors and suppliers,

22

--------------------------------------------------------------------------------

and that the Products, including but not limited to any manuals and marketing
materials, are the Intellectual Property of Adobe Systems, its licensors and
suppliers. Adobe Systems, its licensors and/or suppliers retain exclusive
ownership of the Intellectual Property rights vested in the Products and any and
all trade marks licensed to Sykes Asia, Sykes Europe and Sykes US, as
appropriate, in accordance with Clause 3.7 (the "Trade Marks") and Sykes Asia,
Sykes Europe and Sykes US each shall take all reasonable measures to protect the
Intellectual Property rights of Adobe Systems, its licensors and suppliers in
the Products and the Trade Marks including but not limited to providing such
assistance and taking such measures as are reasonably requested by Adobe Systems
from time to time.

(b)Except as provided herein, Sykes Asia, Sykes Europe and Sykes US is not
granted any rights to any Intellectual Property or any other rights, franchises
or licences with respect to the Trade Marks. Without prejudice to the foregoing,
Sykes Asia, Sykes Europe and Sykes US each acknowledge and agree that any and
all Intellectual Property rights in and to any Adobe Database to which Sykes
Asia, Sykes Europe or Sykes US may have access hereunder are and shall remain
the Intellectual Property of Adobe Benelux, Adobe Systems, its licensors and/or
suppliers. Sykes Asia, Sykes Europe or Sykes US each hereby assign any and all
present and future Intellectual Property rights, if any, in Sykes Asia's, Sykes
Europe's and Sykes US' updates of the Adobe Databases and any authoring,
localization or translation by Sykes Asia, Sykes Europe or Sykes US of any
items(s) contained in or entered into any Adobe Database to which Sykes Asia,
Sykes Europe or Sykes US has access under this Agreement or any data contained
therein, to Adobe Systems. Sykes Asia, Sykes Europe and Sykes US each shall
procure waivers of all moral or similar rights which may from time to time
subsist in relation to such updates and other works. At any time upon first
request, Sykes Asia, Sykes Europe and Sykes US shall take all steps, sign all
documents and otherwise fully co-operate with Adobe to secure a binding transfer
and waiver of all such rights to Adobe Systems or Adobe Benelux, as requested,
all on like terms to those contained in Clause 3.8.

(c)For the avoidance of doubt, all rights of any nature in the Sales and
Registration Database (other than Sykes Asia's, Sykes Europe's and Sykes US' or
any third party's rights in the underlying software and file and database
structures) shall belong to Adobe Benelux or Adobe Systems, as appropriate. Such
rights include, but are not limited to database rights and the right to regard
such database and all data contained therein as confidential information. Should
Adobe Benelux or Adobe Systems wish at any time to relocate, duplicate or
transfer the Sales and Registration Database to a location within their own
network, Sykes Asia, Sykes Europe and Sykes US, as appropriate, undertake fully
and effectively to co-operate with any such relocation, duplication and/or
transfer as required by Adobe Benelux or Adobe Systems on such terms as the
parties shall agree.

    13.4  Intellectual Property Infringement  

(a)Subject to the limitations set forth in this Clause 13.4 and Clause 13.5,
Adobe Benelux or Adobe Systems, depending on in which country the claim arises,
shall defend and indemnify Sykes Asia, Sykes Europe or Sykes US with respect to
all claims, suits or proceedings with respect to any claim that any Adobe
Product delivered to Sykes Asia, Sykes Europe or Sykes US by Adobe Benelux or
Adobe Systems, as appropriate, in order to allow Sykes Asia, Sykes Europe or
Sykes US to fulfill its obligations hereunder infringes any patent, trade mark
or copyright provided, however, that (i) Sykes Asia, Sykes Europe or Sykes US
promptly notifies Adobe Benelux or Adobe Systems, as appropriate, in writing of
such claim, suit or proceeding (ii) Sykes Asia, Sykes Europe or Sykes US gives
Adobe Benelux or Adobe Systems, as appropriate, the right to control and direct
the investigation, preparation, defense and settlement of any such claim, suit
or proceeding (iii) Sykes Asia, Sykes Europe

23

--------------------------------------------------------------------------------

and Sykes US makes no admission of liability, (iv) Sykes Asia, Sykes Europe and
Sykes US gives assistance and full co-operation for the defense of same as
requested at Adobe Benelux' or Adobe Systems' expense, as appropriate, and
further provided that their liability with respect to portions of the Adobe
Products provided by or licensed from third parties will be limited to the
extent that Adobe Benelux or Adobe Systems is indemnified by such third parties,
and (v) the indemnification is limited only of copyrights, trademarks and
patents registered or issued in the United States, Switzerland, Australia and
European Union countries. Adobe Benelux and Adobe Systems, as appropriate, shall
pay any resulting damages, costs and expenses finally awarded or as a result of
a settlement made by Adobe Benelux or Adobe Systems to a third party but Adobe
Benelux and Adobe Systems are not and shall not be liable for such amounts or
for settlements incurred by Sykes Asia, Sykes Europe or Sykes US without its
written authorization. If such claim, suit or proceeding has occurred or in
Adobe Benelux' or Adobe Systems' opinion is likely to occur, Adobe Benelux or
Adobe Systems may at its election and expense either obtain for Sykes Asia,
Sykes Europe or Sykes US, as appropriate, the right to continue performing their
respective Services with regard to such allegedly infringing Adobe Product,
replace or modify the Adobe Product so it is not infringing or remove such Adobe
Product from this Agreement;

(b)The provisions of the indemnity set out in Clause 13.4(a) shall not apply
with respect to any instances of alleged infringement based upon or arising out
of the use of Adobe Products other than as strictly permitted under this
Agreement or in any manner for which the Adobe Products were not designed, or
for use of the Adobe Products for other than the uses designated by Adobe
Benelux or Adobe Systems, for use of any Adobe Product which has been modified
by Sykes Asia, Sykes Europe or Sykes US, as appropriate, or any third party
(except to the extent such modifications are authorized and approved in writing
by Adobe Benelux or Adobe Systems, as appropriate, or expressly permitted
hereunder) or for use of any Adobe Products in connection with or in combination
with any equipment, devices or software which have not been supplied by Adobe
Benelux or Adobe Systems (if such infringement or claim could have been avoided
by use of the Adobe Products with other equipment, devices or software).
Notwithstanding any other provisions hereof, the indemnity set out in
Clause 13.4(a) shall not apply with respect to any infringement based on Sykes
Asia's, Sykes Europe's and Sykes US' activities occurring subsequent to its
receipt of notice of any claimed infringement unless Adobe Benelux or Adobe
Systems shall have given Sykes Asia, Sykes Europe or Sykes US, as appropriate,
written permission to continue to use the relevant Adobe Product;

(c)THE FOREGOING CLAUSES 13.4(a) AND (b) STATE THE SOLE AND EXCLUSIVE REMEDY OF
SYKES ASIA, SYKES EUROPE OR SYKES US AND THE ENTIRE LIABILITY AND OBLIGATION OF
ADOBE, ITS LICENSORS AND SUPPLIERS WITH RESPECT TO INFRINGEMENT OR CLAIMS OF
INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT BY THE PRODUCTS OR ANY PART
THEREOF.




14.TERM AND TERMINATION

    14.1  Term  

Notwithstanding the date or dates of execution hereof, this Agreement shall be
deemed to be effective as of the Effective Date and subject to the provisions of
Clause 17.2 shall continue for the Contract Term whereupon it shall
automatically expire. There shall be no automatic renewals of this Agreement.
This Agreement may only be renewed by the written agreement of both parties.

24

--------------------------------------------------------------------------------

    14.2  Termination  

A party shall have the right at all times by giving notice in writing to the
other appropriate party to terminate this Agreement forthwith on the occurrence
of any of the following events:

(a)if the other party commits a breach of any of the terms of this Agreement and
fails to remedy the same within 14 days of written notice from the first party
requesting remedy of such material or persistent breach and so that for this
purpose a breach by any employee, agent or sub-contractor of either party of any
of the terms of this Agreement shall be deemed to be a breach by that party;

(i)for the avoidance of doubt, if a party commits a material or persistent
breach which is not remedied pursuant to Clause 14.2(a)(i) then the other party
shall be entitled to rescind this Agreement and/or seek damages from the party
in breach;

(ii)for the purposes of this Clause 14.2, "persistent breach" shall mean
breaches which in their cumulative effect materially affect the performance of
the relevant party's obligations;

(iii)for the further avoidance of doubt, it is acknowledged and agreed that a
material or persistent breach in the provision of any one (or more) of the
Services shall entitle the party not in breach to terminate this Agreement.



(b)if the other party is deemed unable to pay its debts (within the meaning of
section 123(1) of the Insolvency Act 1986), or if an application for an
administration order in relation to it is presented to the Court, or if any
steps are taken by it with a view to proposing any kind of composition or
arrangement involving its creditors generally (or any class of them), or if any
administrative or other receiver or any manager of it or any of its property is
appointed, or if any diligence, distress, execution or other process is levied,
enforced or sued out against it or its assets and not discharged within 21 days,
or if any meeting is convened, resolution passed, petition presented or order
made for its winding up, or if an order is made or resolution passed or other
action taken for suspension of payments, protection from creditors or bankruptcy
of it, or if a liquidator, trustee or similar office is appointed in respect of
it, or all or part of its assets (or if any similar event occurs in relation to
either party in any jurisdiction outside the United Kingdom);

(c)if either party shall be guilty of conduct tending to bring the other party
and/or any associated company of the other (associated with Adobe or a Sykes
Associated Company respectively) into disrepute;

(d)for the purposes of this Clause 14.2, where the party in question is Sykes
Asia, Sykes Europe or Sykes US, the party shall include any Sykes Associated
Company which is involved in providing its respective Services or any of them
whether under sub-contract or otherwise or any other sub-contractor whether or
not such sub-contractor is registered in its geographic region.

    14.3  Material Breach by Sykes Asia, Sykes Europe or Sykes US  

It is hereby acknowledged and agreed that the following shall amount to a
material breach of a term of this Agreement by Sykes Asia, Sykes Europe or Sykes
US, such that Adobe Benelux or Adobe Systems, as appropriate, would be entitled
to terminate this Agreement pursuant to Clause 14.2 (a):

(a)where Adobe Benelux or Adobe Systems requests any Service in accordance with
the provisions hereof and specifies in such request that the end implementation
date for provision of the specific Service is linked to a Product which is
specified by Adobe Benelux

25

--------------------------------------------------------------------------------

or Adobe Systems (acting reasonably) as being important and Sykes Asia, Sykes
Europe or Sykes US fails to meet that end implementation date; or

(b)where Adobe Benelux or Adobe Systems requests any Service in accordance with
the provisions hereof and specifies in such request that the end implementation
date for provision of the specific Service is linked to any campaign specified
by Adobe Benelux or Adobe Systems (acting reasonably) as being important and
Sykes Asia, Sykes Europe or Sykes US fails to meet that end implementation date;
or

(c)where Sykes Asia, Sykes Europe or Sykes US is in breach of any obligation of
confidentiality imposed on it pursuant to this Agreement or is in breach of any
security which is put in place at the request of Adobe Benelux or Adobe Systems,
as appropriate, which in Adobe Benelux' or Adobe Systems' view (acting
reasonably) has a significant adverse effect on Adobe Benelux' or Adobe Systems'
business, as appropriate; or

(d)where Sykes Asia, Sykes Europe or Sykes US has knowingly or negligently
injured Adobe Benelux' or Adobe Systems' name or damaged Adobe Benelux' or Adobe
Systems' goodwill; or

(e)where Sykes Asia, Sykes Europe or Sykes US has used or misused Adobe Benelux'
or Adobe Systems' name or any or its trade names, trade marks, service marks or
logos other than as expressly provided in this Agreement; or

(f)where Sykes Asia, Sykes Europe or Sykes US has knowingly or negligently used
unlicensed third party software or has allowed any Product to be used other than
as specified under this Agreement so far as is within its respective control; or

(g)without prejudice to Part 2 of the Schedule where Sykes Asia, Sykes Europe or
Sykes US has failed to meet any or all of the Performance Standards; or

(h)where Sykes Asia, Sykes Europe or Sykes US has, in Adobe Benelux' or Adobe
Systems' opinion, consistently failed to meet the standards, goals and targets
identified in its respective Performance Metrics;

and, for the avoidance of doubt, time will be of the essence in meeting the
various dates specified in paragraphs (a) and (b) of this Clause 14.3. For the
avoidance of doubt (i) meeting its respective Performance Standards by Sykes
Asia, Sykes Europe or Sykes US shall not he conclusive of Sykes Asia, Sykes
Europe or Sykes US, as appropriate, being in compliance with its obligations
under this Agreement (other than its obligations to meet its relevant
Performance Standards) and (ii) the making of any and all deductions which may
be applied by Sykes Asia, Sykes Europe or Sykes US in terms of this Agreement
shall be without prejudice to any and all other rights which Adobe Benelux or
Adobe Systems, as appropriate, may have in respect of any breach including hut
not limited to the right to terminate this Agreement.

    14.4  Change of Control  

Adobe Systems or Adobe Benelux shall be entitled to terminate this Agreement if
(i) there is a change in the persons or entities who control 50% or more of the
voting security or equity interests of Sykes Asia, Sykes Europe or Sykes US or
(ii) in the event of a sale by Sykes Asia, Sykes Europe or Sykes US of 75% or
more of its business which is involved in providing the Services.

    14.5  Termination for Convenience  

Notwithstanding the provisions of Clauses 3.1 and 14.1 of this Agreement, Adobe
Systems and/or Adobe Benelux may terminate this Agreement at any time without
cause and without judicial intervention and without prejudice to the rights and
obligations of the parties which have accrued as at the date of termination upon
one hundred twenty (120) days' prior written notice to the other party by

26

--------------------------------------------------------------------------------

registered mail with notice of receipt. Notwithstanding the provisions of
Clauses 3.1 and 14.1 of this Agreement, Sykes Europe, Sykes Asia and/or Sykes US
may terminate this Agreement at any time without cause and without judicial
intervention and without prejudice to the rights and obligations of the parties
which have accrued as at the date of termination upon [*] prior written notice
to the other party by registered mail with notice of receipt.

    14.6  Consequences of Termination  

(a)On termination or expiry of this Agreement for any reason Sykes Asia, Sykes
Europe or Sykes US will liaise with Adobe Benelux or Adobe Systems, as
appropriate, making available for such purposes such Sykes Asia, Sykes Europe
and Sykes US liaison staff as Adobe Benelux or Adobe Systems, as appropriate,
may reasonably require and acting in good faith to ensure mutually satisfactory
handover of the performance of the Services to Adobe Benelux or Adobe Systems,
as appropriate, or to a replacement contractor(s). The period of liaison will
commence as soon as notices have been given of termination of this Agreement (or
the Agreement expires, as the case may be) and will continue for a maximum
period of three months after termination or expiry unless otherwise agreed.

(b)Sykes Asia, Sykes Europe and Sykes US each agrees that at the time of
termination or expiry of this Agreement it will render all assistance (including
that specified in paragraph (a) above), provide all documentation and undertake
all actions to the extent necessary to effect an orderly assumption of the
Services by Adobe Benelux or Adobe Systems, as appropriate, or by replacement
contractor(s), subject to agreeing with Adobe Benelux or Adobe Systems, as
appropriate, a fee for its reasonable costs and expenses in so doing without
prejudice to any rights of Adobe Benelux or Adobe Systems, as appropriate, to
claim damages in the event of termination arising from any breach of this
Agreement by Sykes Asia, Sykes Europe and Sykes US. Without prejudice to the
foregoing, Sykes Asia, Sykes Europe and Sykes US shall do all things required to
transfer the Sales and Registration Database and all data contained therein to
Adobe Benelux or Adobe Systems, as appropriate, or its replacement contractors,
as above.

(c)Each party undertakes to return to the other party upon termination or expiry
of this Agreement any equipment, software, documentation, information or other
materials belonging to the other party. Without prejudice to the foregoing
generality, Sykes Asia, Sykes Europe and Sykes US each shall deliver immediately
to Adobe Benelux or Adobe Systems, as appropriate, all Confidential Information
and/or Confidential Materials in its possession including but not limited to any
and all copies of Adobe Databases and all registration cards. After any such
delivery to Adobe of Confidential Information and/ or Confidential Materials in
its possession, Sykes Asia, Sykes Europe and Sykes US each shall destroy all and
any electronic records in its possession or on its network and shall provide
written certification to Adobe to such effect.

(d)For the avoidance of doubt, until this Agreement expires or is terminated
(including during any notice period), Sykes Asia, Sykes Europe and Sykes US
shall continue to provide the Services in accordance with the terms of this
Agreement including, without limitation, Clause 2.3 and the Performance
Standards.

    14.7  Survival of Terms  

Termination or expiry of this Agreement shall not affect the obligations of the
parties in terms of Clauses 2.1, 2.3, 3.8, 5.2, 5.3, 5.5, 7, 8.2, 9, 10.1(i),
11, 13, 14.6, 14.7, 14.8, 14.9, 14.10, 15, 16, 18, 20 and 21 of this Agreement
which shall continue notwithstanding termination or expiry.

27

--------------------------------------------------------------------------------

    14.8  Accrued Rights  

Termination or expiry of this Agreement shall not affect the rights of either
party accrued against the other up to the date of termination.

    14.9  Other Rights  

Each party's right of termination as herein provided shall be without prejudice
to any other rights and remedies it may have under this Agreement.

    14.10  No Compensation  

Each party understands that the rights of termination or expiry hereunder are
absolute. Without prejudice to any right to claim damages for breach of
contract, neither party shall incur any liability whatsoever for any other
damage, loss or expenses of any kind (with the exception of damage, loss or
expense which is the result of wilful misconduct or gross negligence of such
party's senior managerial personnel) suffered or incurred by the other arising
from or incidental to any termination of this Agreement by such party or any
expiry hereof which complies with the terms of the Agreement whether or not such
party is aware of any such damage, loss or expenses in such circumstances. In
particular, without in any way limiting the foregoing, neither party shall be
entitled to any damages on account of prospective profits or anticipated sales.
Where applicable, Sykes Asia, Sykes Europe or Sykes US each hereby irrevocably
agree to waive the benefit of any law or regulation providing compensation to it
arising from the termination or expiry or failure to renew this Agreement. Sykes
Asia, Sykes Europe or Sykes US each also agree to indemnify and hold harmless
Adobe Benelux and Adobe Systems, as appropriate, from any and all claims for
compensation asserted by Sykes Asia's, Sykes Europe's or Sykes US' employees and
sub-contractors.

15.RESTRICTIONS

    15.1  Fair and Reasonable  

Sykes Asia, Sykes Europe and Sykes US acknowledge that in the course of this
Agreement it is likely to obtain knowledge of Adobe Benelux' or Adobe Systems'
trade secrets and other Confidential Information and will have dealings with
certain of the customers and suppliers of Adobe Benelux and Adobe Systems and
that it is fair and reasonable for Adobe Benelux and Adobe Systems to seek to
protect its interests by the provisions of this Clause.

    15.2  Non-Solicitation  

All parties hereby agree that (without prejudice to any other duty implied by
law) they will not (whether alone or jointly with or as principal, manager,
employee, partner, agent or consultant of or for any other person, firm or
company):

(a)at any time during the Contract Term and/or any transitional period described
in Clause 14.6 (a), without the prior consent of the other party, endeavour to
entice away from the other party or knowingly employ or offer employment to any
person who is then, or has been during the Contract Term, a director, employee,
consultant or agent of the other party; or

(b)for a period of one (1) year after the termination or expiry of this
Agreement, without the prior consent of the other party, endeavour to entice
away from the other party or knowingly employ or offer employment to any person
who is then a director, employee, consultant or agent of the other party: or

(c)at any time do or say anything likely to be calculated to lead any person,
firm or company to breach any contract with the other party or withdraw from the
other party any rights of import, supply, distribution or agency now enjoyed by
it.

28

--------------------------------------------------------------------------------



16.GENERAL

    16.1  Entire Agreement  

This Agreement constitutes the entire agreement and understanding between the
parties hereto relating to the subject matter hereof and this Agreement cancels,
terminates and supersedes any prior agreement or understanding relating to the
subject matter hereof including but not limited to the statements of work agreed
by the parties prior to the Effective Date. The relationship between the parties
is as herein described and no partnership, joint venture or agency relationship
save as provided herein shall be deemed to subsist between the parties and
neither shall have the power to bind the other or to pledge the credit of the
other. Sykes Asia, Sykes Europe and Sykes US each shall not say or do anything
that might lead any third party to believe that Sykes Asia, Sykes Europe or
Sykes US is acting as the agent of Adobe Benelux or Adobe Systems (except
insofar as is required in the proper performance of the Services hereunder).

    16.2  No Variation  

None of the provisions of this Agreement may be varied, waived, extended or
modified except expressly in writing and signed by all of the parties hereto.

    16.3  No Waiver  

Any omission by any party to exercise any right or remedy available to that
party under the terms of this Agreement shall not be taken to signify acceptance
of the event giving rise to the right to exercise such right or remedy and shall
be without prejudice to the rights of any party which may arise in the future.

    16.4  Severability  

Any provisions of this Agreement which in any way contravene the law of any
state or region in which this Agreement is effective shall in such state or
region to the extent of such contravention of laws be deemed severable and shall
not invalidate any other provision or provisions of this agreement. Without
prejudice to the foregoing, where practicable, the parties hereto shall
negotiate with a view to replacing any such severed provisions with enforceable
provisions to the satisfaction of both parties.

    16.5  Set-Off  

Adobe Benelux and Adobe Systems, will be entitled to set off all sums due to
Sykes Asia, Sykes Europe or Sykes US, as appropriate, pursuant to this Agreement
against all sums due by Sykes Asia, Sykes Europe or Sykes US to Adobe Benelux or
Adobe Systems.

17.FORCE MAJEURE

    17.1  Definition  

For the purpose of this Agreement "Force Majeure" shall be deemed to be any
cause affecting the performance of this Agreement arising from or attributable
to acts, events, omissions or accidents beyond the reasonable control of the
party failing to perform and without limiting the generality thereof shall
include the following:

(a)strikes, lock-outs or other industrial action (other than insofar as these
involve the party claiming Force Majeure);

(b)civil commotion, riot, invasion, war threat or preparation for war;

(c)fire, explosion, storm, flood, earthquake, subsidence, epidemic or other
natural physical disaster;

29

--------------------------------------------------------------------------------

(d)impossibility of the use of railways, shipping, aircraft, motor transport or
other means of public or private transport;

(e)political interference with the normal operations of any party.

    17.2  Suspension  

If any party to this Agreement is prevented or delayed in the performance of any
of its obligations under this Agreement by Force Majeure, and if such party
gives written notice thereof to its respective other party specifying the
matters constituting Force Majeure, together with such evidence as it reasonably
can give and specifying the period for which it is estimated that such
prevention or delay will continue then the party in question shall be excused
the performance or the punctual performance as the case may be as from the date
of such notice for as long as such cause of prevention or delay shall continue
up to a period of [*] from the date of service of the said written notice and
upon expiry of the said period of [*] either party may by written notice to the
other summarily terminate this Agreement without prejudice to the then accrued
rights of each party hereunder;

    17.3  Non-Payment not Force Majeure  

For the avoidance of doubt any failure by Sykes Asia, Sykes Europe or Sykes US
to supply the Services due to any non-payment by Sykes to any of its vendors
shall not constitute a "Force Majeure" under this Clause. In such circumstances
Sykes Asia, Sykes Europe or Sykes US, as appropriate, shall be required to make
arrangements such that it is able to provide its Services.

18.ASSIGNMENT

Sykes Asia, Sykes Europe or Sykes US shall not be entitled to assign,
sub-contract or sub-license any or all of its rights or obligations hereunder
without the prior written consent of Adobe Benelux or Adobe Systems, as
appropriate; provided such assignment is to a Sykes Associated Company and it
shall be conditioned, inter alia, on Adobe's reasonable belief that the
performance of the respective Services as originally undertaken by Sykes Asia,
Sykes Europe or Sykes US shall not be adversely affected by the proposed
assignment, sub-contract or sublicense. Adobe Benelux' or Adobe Systems' rights
and obligations under this Agreement in whole or in part, may be assigned by
Adobe.

19.NOTICES

Save as otherwise expressly provided, all notices and notifications permitted or
required under this Agreement shall be in writing and shall be delivered in
person or by reputable international courier service to the respective addresses
set out on the first page hereof and shall be deemed duly served:

(a)in the case of a notice delivered personally, at the time of delivery; and

(b)in the case of a notice delivered by courier, on the date of delivery shown
in the business records of the courier.




20.CHOICE OF LAW AND SUBMISSION TO JURISDICTION

This Agreement shall be governed in all respects by the laws of the United
States of America and the State of California excluding the application of its
conflict of laws and/or rules. The Parties agree that the United Nations
Convention on Contracts for the International Sale of Goods is specifically
excluded from application to this Agreement.

21.INJUNCTION

It is understood and agreed that notwithstanding any other provisions of this
Agreement, a breach by Sykes Asia, Sykes Europe or Sykes US of Clauses 3.7, 3.8,
9.1 to 9.4 and 13.1 to 13.3 of this Agreement will cause Adobe Benelux or Adobe
Systems, as appropriate, irreparable damage for which recovery of money, damages
and/or specific implement or any other remedy would be inadequate, and that
Adobe Benelux or Adobe Systems shall therefore be entitled to obtain an
injunction to protect Adobe Benelux' or Adobe Systems' rights, as appropriate,
under this Agreement in addition to any and all remedies available at law in any
jurisdiction.

30

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF these presents consisting of this and the
preceding      (  ) pages together with the Schedule annexed hereto are executed
in duplicate as follows

 
   
ADOBE BENELUX
Adobe Systems Benelux B.V.   SYKES EUROPE
Sykes Europe Limited
/s/ Harold L. Covert

--------------------------------------------------------------------------------

Authorized Signature
 
/s/ Scott J. Bendert

--------------------------------------------------------------------------------

Authorized Signature
Harold L. Covert

--------------------------------------------------------------------------------

Printed Name
 
Scott J. Bendert

--------------------------------------------------------------------------------

Printed Name
EVP and CFO

--------------------------------------------------------------------------------

Title
 
Sr. VP and Director

--------------------------------------------------------------------------------

Title
1/28/00

--------------------------------------------------------------------------------

Date
 
January 26, 2000

--------------------------------------------------------------------------------

Date
ADOBE SYSTEMS
Adobe Systems Benelux B.V.
 
SYKES ASIA
Sykes Asia Pacific
/s/ Graham K. Freeman

--------------------------------------------------------------------------------

Authorized Signature
 
/s/ Scott J. Bendert

--------------------------------------------------------------------------------

Authorized Signature
Graham K. Freeman

--------------------------------------------------------------------------------

Printed Name
 
Scott J. Bendert

--------------------------------------------------------------------------------

Printed Name
Sr. VP WWSS

--------------------------------------------------------------------------------

Title
 
Sr. VP and Director

--------------------------------------------------------------------------------

Title
1/28/00

--------------------------------------------------------------------------------

Date
 
January 26, 2000

--------------------------------------------------------------------------------

Date
 
 
SYKES US
 
 
/s/ Scott J. Bendert

--------------------------------------------------------------------------------

Authorized Signature
 
 
Scott J. Bendert

--------------------------------------------------------------------------------

Printed Name
 
 
Sr. VP—Finance & CFO

--------------------------------------------------------------------------------

Title
 
 
January 26, 2000

--------------------------------------------------------------------------------

Date

31

--------------------------------------------------------------------------------


SCHEDULE

PART 1

ASN SERVICES


Services

As provided in the Agreement and as may be more particularly detailed in a
statement of work, Sykes Asia, Sykes Europe and Sykes US shall provide their
respective Asia Services, Europe Services and North America Services which shall
comprise the following services and those detailed in the schedule or statement
of work:

(a)handling the issue, receipt and processing of applications for memberships of
ASN Members and renewals of such memberships;

(b)handling the receipt and processing of all fees and charges in connection
with Services;

(c)processing refunds where necessary in connection with Services;

(d)dealing with general inquiries regarding Services;

(e)generating Internet passwords for new relevant members;

(f)assembling, storing and dispatching SDK Kits;

(g)handling all invoicing in connection with Services;

(h)handling mailings and upgrade mailings to ASN Members as and when required by
Adobe Benelux or Adobe Systems;

(i)issuing welcome kits to new ASN Members;

(j)issuing application/information kits to prospective ASN Members who request
them;

(k)assisting as required by Adobe Benelux or Adobe Systems from time to time in
the organization of training seminars;

(l)providing agreed information and data that will allow Adobe Benelux or Adobe
Systems to have a clear understanding of how the Services are operating and what
trends are apparent;

(m)providing such support and guidance as Adobe Benelux or Adobe Systems may
from time to time reasonably require on new initiatives to improve and introduce
new services for ASN Members.

Availability

Sykes Asia, Sykes Europe and Sykes US shall ensure that their CSRs are available
to accept Incoming Requests on all Working Days between 9 a.m. and 5 p.m. local
working time and that calls will be answered in their appropriate language.

Performance Standards

Sykes Asia, Sykes Europe and Sykes US shall meet their respective Performance
Standards for the provision of their respective Services as may be detailed in
the appropriate schedule or statement of work. Sykes Asia, Sykes Europe and
Sykes US shall report on its performance in relation to the Performance
Standards in arrears on the Tuesday of the following week or the first Tuesday
of the following Adobe Financial Month, as the case may be.

Reporting

2

--------------------------------------------------------------------------------


SCHEDULE

PART 2

CHARGES SCHEDULE


WW Technical Support General Services Agreement (Pricing) will be inserted here
when agreed.

3

--------------------------------------------------------------------------------


SCHEDULE

PART 3


WW Technical Support Statement of Work will be appended here when finalized.

4

--------------------------------------------------------------------------------



QuickLinks


SCHEDULE PART 1 ASN SERVICES
SCHEDULE PART 2 CHARGES SCHEDULE
SCHEDULE PART 3
